Citation Nr: 1807202	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for alcohol abuse.

2.  Entitlement to service connection for drug abuse.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977 and from November 1978 to August 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran filed his claim for service connection for alcohol abuse in July 2009, after the passage of Congressional legislation prohibiting the grant of direct service connection for alcohol abuse based on claims filed on or after October 31, 1990; the Veteran's current alcohol abuse is not related to a service-connected disease or disability.

2.  The Veteran filed his claim for service connection for drug abuse in July 2009, after the passage of Congressional legislation prohibiting the grant of direct service connection for drug abuse based on claims filed on or after October 31, 1990; the Veteran's current drug abuse is not related to a service-connected disease or disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for alcohol abuse have not been met.  38 U.S.C. §§ 105, 1110, 1131 (2012); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304 (2017).

2.  The criteria for service connection for drug abuse have not been met.  38 U.S.C. §§ 105, 1110, 1131 (2012); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a appellant's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See also VAOPGPREC 2-97.

The Veteran filed a July 2009 claim for service connection for alcohol abuse and drug abuse.  See July 2009 Correspondence.  He contends that he currently suffers from alcohol and drug dependence that is related to military service.  See March 2017 Hearing Transcript.  

However, service connection may not be granted for alcohol abuse or drug abuse on the basis of service incurrence or aggravation as a matter of law.  38 U.S.C. §§ 105, 1110; 38 C.F.R. § 3.301.  An alcohol abuse or substance abuse disability may only be service-connected if such was acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

These laws and regulations clearly establish that alcohol abuse and drug abuse are not a disability for which service connection can be established or compensation is paid.  In addition, the evidence does not suggest that the Veteran has an alcohol abuse or substance abuse disability that was acquired as a symptom of, or secondary to, any service-connected disability.  Therefore, the claim for service connection for alcohol abuse and drug abuse does not present a basis for which relief may be granted, and has no legal merit.  As the disposition of this claim is based on law and not the facts of this case, the claim must be denied based on lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for alcohol abuse is denied. 

Entitlement to service connection for drug abuse is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


